Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 10/1/2020 has been fully considered. Claims 1, 4, 11, 16 -19, 21, 23 and 24 are cancelled.  Claim 27-20 are newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly recited claim language requires that “the visor having a cantilevered transparent portion with a top 

Claim Objections
Claim 20 is objected to because of the following informalities: Applicant recites “that is directed attached to the perimeter of the hood opening”  This appears to be awkward use of English Language and has been treated as an error of Syntax. The claims has been interpreted as “directly attached to the perimeter”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, and 20, 22,25 -27,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Fligel (US 2,500,982) in view of Rindle (US 6,374,418). 
 	The device of Fligel comprises, 
With respect to claim 1, A garment, comprising:
a protective hood (13) joined to a collar (12)  at an attachment point  (see seam figure 5) above a neck seam (see lower seam in figure 5)  on the collar;
the protective hood (13) having a perimeter defining a hood opening (see figure 1) a rigid, transparent visor (27,) attached to the protective hood at the perimeter (Figure 4, 29, 30) such that the visor is configured to be positioned over but spaced away from the face of a user when worn in a deployed in use position, eyes during normal wear (Figure 1).
wherein the hood  (13)  is configured to be moveable between the deployed position and a stowed postion in which the hood and visor are stowed along a rear outside surface (when the hood is pulled back, as in normal use of a hood).
 


With respect to claim 7, the visor is formed by thermo molding, vacuum forming, and/or injection molding. The forming of the visor is a product by process limitation, the prior art is capable of being formed by the process as claimed and therefore meets the claim as recited. 
With respect to claim 8, the visor is attachable and detachable from the hood (29, 30). 
With respect to claim 9, wherein the visor has a first fastener (29, 30, 31) and the hood has a second fastener engageable with the first fastener (21, 11, 22). 
With respect to claim 10, wherein the first fastener is a press stud (31) or button (29), a zipper or a hook and loop fastener. 
With respect to claim 12, wherein a gutter (15)  is provided on the hood above the perimeter, and the gutter is at least partially removable from the hood (the front edge)

With respect to claim 20, wherein the visor is configured to project from approximately the top of the forehead (Figure 1) to a position forward of the user’s nose (Figure 4). It is noted the device is capable of performing the function as claimed, and would depend on the size of the person wearing the device. The visor having a cantilevered transparent portion (see window) in as much as shown and disclosed by applicant, and the visor having a top edge (at 21) that is directly attached to the perimeter of the hood opening and a bottom edge, at least a portion of the bottom 
With respect to claim 22, wherein the visor is dimensioned to be spaced from and cross the bridge of the user’s nose, such that the user’s line of sight is through the transparent visor (Figure 1). It is noted that the spacing from a users nose would dependent the anatomy of the user, the prior art is capable for use as claimed and therefore meets the claim as recited by applicant. 
With respect to claim 26, wherein in the stowed position (hood is pulled rearward to a stored, standard not is use position), the visor is positioned above the attachment point (12) and wherein the visor has curved shape (bottom edge) that is adapted to cover the rear, outside surface of the collar and a rear part of the user’s head in the stowed position. The prior art meets the structure as recited and is capable of performing the function as claimed, see MPEP 2114. 


With respect to claim 27,  The garment of claim 1, wherein the hood and visor are configured to be moved from the deployed position to the stowed position with a single one-handed motion.  The prior art is capable of being used in the manner recited by applicant, since the device could be detached (if attached, at 30) and pushed rearward to stow.  The structure of the prior art has the structure as recited, and is therefore interpreted as being capable of being used in the manner recited by applicant  (see MPEP 2114). 




The device of Cabelinsky substantially discloses the claimed invention but is lacking a tunnel and cord,  the device Rindle discloses a hood comprising a tunnel (132) extending along a perimeter (figure 4) of the hood through which a  cord (136) is provide.   

With respect to claim 3, the hood having a tunnel  (134) extending between a center lower back area of the hood (figure 9)  and a center top area (figure 9) of the hood opening, through which a cord is provided (136).
With respect to claim 25, wherein the cord is configured to be tightened when the hood is in the stowed position, to secure the hood in the stowed position. The prior art meets the structure as recited and is capable of performing the function as claimed, see MPEP 2114. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the cord and tunnel taught by Rindle in order to provide a more comfortable fit (column 5, lines 15-18).



13.    Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fligel and Rindle as applied to claim 1 above and in further view of King (US 2018/0042324). 
The modified device of Fligel substantially discloses the claimed invention but is lacking a visor system. 
The device of King, wherein the visor is a first visor, and the system further includes a second visor different from the first visor that is attachable to the hood when the first visor is detached from the hood (abstract). 
It would have been obvious to a person having ordinary skill in the art to utilize the interchangeable visor system of King in order to provide eyewear for different environments. 


Claim 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fligel, Rindle as applied above, in further view of Cabelinsky (US 1,097,530). The modified device of Fligel substantially discloses the claimed invention but is lacking drain holes, coating and an arcuate top edge. 
With respect to claim 5, wherein drain holes are provided on the hood (at openings defined in the attachment at the distal end of the hood, figure 3)
With respect to claim 6, wherein the visor has a functional coating or treatment selected from at least one of: anti-fog, water repellent (31), anti-scratch, light reduction, or low light visibility. 
With respect to claim 14, the visor having an arcuate top edge (See Figure 3) and an arcuate bottom edge, the distance between the top edge and the bottom edge is selected so that the visor extends from a forehead to over eyes during normal wear (Figure 3).
With respect to claim 15, wherein the top edge and the bottom edge meet at a left side of the visor to define a first vertex (Fligel, Figure 4)., and the top edge and the bottom edge of the visor meet at a right side of the visor to define a second vertex (Fligel Figure 4). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the device of Fligel with the drain holes, coating and arcuate top of Cabelinsky in order to provide improved comfort, vision and fit for the user. 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fligel, Rindle as applied above, in further view of Shuster (US 1,482,270). The modified device of Fligel substantially discloses the claimed invention but is lacking a visor being transparent at an upper end. 
	With respect to claim 29, the device of Shuster teaches that the entire visor is transparent portion. In combination, in combination visor would be transparent has an upper end and a lower end and the upper end being attached to the hood along a top part of the perimeter of the hood.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the device of Shuster in order to provide improved vision. 
. 
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments filed 10/1/2020 have been fully considered. 
The 112 2nd paragraph amendments of the office action mailed on 4/2/2020 have been obviated by the amendment filed on 10/1/2020. 
Applicant arguments with respect to the claims 14 and 15 are persuasive, the rejection has been corrected and has resulted in a second non final.

Applicant argues that Fligel isn’t a rigid material. The instant invention is a thin, plastic material (polyurethane sheet). The prior art teaches a thin, flexible material. The term rigid is relative. The material is rigid as compared to fabric, but isn’t rigid as compared to steel. The prior art is the same material as disclosed and therefore is interpreted to be rigid as required by the claim. 
In response to applicant's argument that Fligel isn’t stored, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Fligel is capable of being stored, and is capable of being stored in the manner recited by applicant. 
Applicants arguments with respect to the newly added claims are moot in view of the new grounds of rejections above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732